UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2010 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT For the Six Months Ended December 31, 2010 Portfolio 21 Message from Portfolio 21’s founders Dear Friends, Rising oil prices, food shortages, near-bankruptcy of several European countries, and disruptions due to devastating natural disasters would seem tobode poorly for the global economy and its stock markets.But during the past six months, the MSCI World Equity Index has been on a relentless upward trajectory.Additionally, price appreciation of high-risk assets such as smaller cap and high-beta stocks has dominated high-quality assets such as consumer staples companies and utilities.Apparently, the short-term phenomenon of easy money and the commitment of the Federal Reserve Bank to inflate asset values (such as stock prices) takes priority over the likelihood of future (long-term) structural problems. Another way of saying this is that short-term speculation is taking priority over long-term investing.This is nothing new.Stock exchanges, by virtue of their organizing principles and practices, are natural homes for speculative activity and are, in fact, credited with providing liquidity for investors.Stock exchanges have even been lauded as providing a venue for “patriotic speculation”:“The shares of even our soundest corporations were, of course, highly speculative in the beginning. But the American public, believing in the future of this country, has always been willing to speculate in our new corporate shares. From the financial standpoint, indeed, this speculation is mainly responsible for our amazing growth in the past century—a growth which for swiftness and extent is without parallel in history.” (James Edward Meeker, 1922) As a fund that is committed to long term investing, it’s tempting to disparage speculation and to bemoan the fact that the “market” doesn’t care about fundamentals.But we believe there is something deeper going on.It is challenging to invest for the long term when the level of uncertainty in the world is high.Confronting uncertainty is frightening and confusing for many investors.And, by its very definition, uncertainty is not quantifiable.Unlike a finite array of possible outcomes, uncertainty involves mysterythe unknown and unimagined.This is not the stuff of Modern Portfolio Theory, asset allocation models, or trading algorithms, which are based on assumptions about the distribution of returns around a mean and the correlation of these returns with one another. 2 In the face of uncertainty, the speculative urge is to compress activities to shorter and shorter time periods rather than embracing uncertainty and recognizing the need to turn to fundamentals.As this speculative behavior, including vast leverage, dominates financial markets, it becomes harder and harder to sort out the underlying economic value, if it exists. Investors have choices.They can choose short-term speculative strategies that avoid consideration of uncertainty because they are operating within a generally predictable environment (the next minute, the next hour, the next day).Or they can choose long-term strategies that require departure from the “science” of speculation and acceptance of uncertainty as a challenging puzzle with no certain solution.There are no right or wrong choices, but it is worth noting that our cultural mentality is oriented to the short term and abetted by a tangle of news cycles, financial reporting, and technology that keeps us focused on the immediate. As the level of long-term uncertainty escalates, market participants eagerly grasp the short-term certainty afforded by the policies of the Federal Reserve Bank.This may explain our failure as a culture to confront head-on the reality of ecological limits.It is imperative that all of us set aside our fears of uncertainty and tackle the problems at hand. Portfolio 21 has chosen a long-term orientation. Given that the economic growth that we have become accustomed to experiencing is threatened by certain limiting factors and that the greatest risks facing businesses are those related to these limits, we believe that our responsibility to our shareholders is to apply a methodology that places ecological capacity at its center in order to manage ecological risk and opportunity in the investment process. Over the past 11 years, we have been optimizing risk and return within the context of ecological limits by investing in companies that are achieving a competitive advantage through their adaptation to these limits. All of us at Portfolio 21 thank you for entrusting us with your investment funds and encourage you to contact us with questions, suggestions, and comments. Sincerely, Leslie Christian Carsten Henningsen Co-founder Co-founder 3 Management’s Discussion of Fund Performance for the period ending 12/31/10 Portfolio 21 underperformed the MSCI World Equity Index over the past six months and 2010.Over the longer term, fund returns remain above benchmark. Average Annual Gross 6 1 3 5 10 Expense Month Year Years Years Years Ratio Retail Inception: 9/30/99 20.87% 9.30% -2.59% 4.88% 4.70% 1.50% Institutional Inception: 3/30/07 21.07% 9.66% -2.29% N/A N/A 1.20% MSCI World Equity Index 24.21% 12.34% -4.29% 2.99% 2.82% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-351-4115.The Fund imposes a 2% redemption fee on shares held for less than 60 days.Performance data quoted does not reflect the redemption fee.If reflected, total return would be reduced. The S&P 500 Index and the Dow Jones Industrial Average returned just over 20% during the second half of 2010 as optimistic investors put money into riskier investments, including small-cap stocks.The Russell 2000 index climbed nearly 30% during the past six months.There was increased conviction that the U.S. economy is on the mend, and third-quarter corporate earnings were better than expected.Over the past 24 months, the Federal Reserve has been attempting to reinvigorate the U.S. economy, as well as the stock market, through a series of unprecedented stimulus measures. Corporate profits are up, but jobs and wages remain in the doldrums. U.S. corporations have rebounded from recession and posted near-historic high profits as a result of retooling their operations and increasing sales to developing economies.However, earnings momentum appears to be losing steam.While top lines are growing, they are doing so at low single-digit percentage rates.Also, inflationary pressures are building and will likely begin to impact profit margins in coming quarters.It is going to be tough to generate upside surprises in earnings from where market consensus is now. The U.S. economy remains on government-assisted life support.Fiscal and monetary policy has been successful in creating the illusion of economic prosperity, but, without an expansive policy that puts more money into the hands of consumers and gets them out from under their huge debt load, the billions may just be fueling another stock-market bubble.While the near-term 4 outlook for the economy is encouraging, the fact that it has taken three full years for output to return to pre-recession levels highlights just how deep the recession was and how weak the subsequent recovery has been.In less than two years the S&P 500 Index has managed to accomplish what it did over a five-year span from 2002 to the 2007 peak.International equities also performed well over the past two quarters.European stocks generally rose, helped by solid demand from emerging markets and a recovery in the U.S.However, sovereign debt concerns, which led to a dire performance in the so-called peripheral markets, resulted in lower returns than their U.S. counterparts.The Bloomberg European 500 Index gained around 14%, yet the Euro Stoxx 50 Index increased less than 10%, which indicates that Europe’s largest companies underachieved.Germany was one of the best performing stock markets in the region on strong exports and improving domestic demand.The German Stock Index finished the period up almost 16%.Stock indices representing Europe’s peripheral markets, such as Spain’s Madrid Equity Index and Italy’s Milan Equity Index, increased less than 5%.Major Asian-Pacific stock markets performed well in the second half despite worries that governments will take aggressive measures to cool the overheating economies and keep a lid on surging inflation.Authorities in Beijing hiked interest rates twice late in the year and also raised the amount of money banks needed to keep in reserve.Investors fear there will be more such moves in 2011. Resurfacing tensions in global financial markets have significantly increased the risk that equity markets are due for a correction.Key risks to economic growth include deteriorating debt problems in peripheral European countries, escalating inflation in China and other emerging markets, and threats to the U.S. dollar resulting from further Fed easing. Portfolio 21’s bias toward large-cap and European stocks inhibited performance relative to the MSCI World Equity Index.Portfolio 21 returned 20.87% during the second half; institutional shares returned 21.07%.The MSCI World Equity Index gained 24.21% Foreign currency volatility will continue to impact fund performance as Portfolio 21 invests heavily in international markets.Regional allocation has been more or less steady over the past five years, with a bias towards Northern and Western Europe.We have also been focused on select regions that exhibit attractive characteristics, such as Brazil and South Africa.Furthermore, company-specific opportunities have led us to increased investment in some Asian economies, such as South Korea and Singapore. The euro was pressured for much of 2010 as the peripheral countries struggled under the weight of big budget deficits and devastated real estate markets, although the euro rebounded in the second half on economic optimism and successful debt auctions.The core problem of the euro zone is structural.Unlike the U.S., the euro zone has a single monetary policy but no common fiscal policy.Spending and tax policies are determined by each member 5 government.Fiscal recklessness in Greece and an Irish real estate bust and bank collapse triggered the overall crisis.The euro will survive, but structural changes and modifications in its operation are likely.The picture in Europe is divided between countries such as Spain, Greece, and Ireland that are carrying out drastic austerity programs and countries like France and Germany that have accelerating recoveries. Tension has been growing in the currency markets as political rhetoric heats up and countries battle to protect their exporters.At least half a dozen countries are actively trying to push down the value of their currencies, the most high profile of which is Japan.In the U.S., Congress is considering a law that targets China for keeping its currency artificially low.Beijing promised a more flexible exchange rate in June when it broke a link between its yuan and the dollar. But the yuan has risen by only about 2% since then.In Brazil, the head of the central bank said the country may impose a tax on some short-term fixed income investments that have contributed to a rise in the real.However, accelerating inflation could offset international trade strategies and intentions, particularly in developing markets. The top performing sectors in 2010 were all cyclical or near-cyclical sectors.Investors bet on stocks tied to emerging markets and commodities.The energy and materials sectors appreciated the most over the past two quarters on higher commodity and oil prices.Copper prices rose more than 30% in 2010; oil prices increased around 15%.Investors are betting that China and other raw material hungry countries keep growing at a fast pace and demand more input.Portfolio 21 didn’t participate in these excess returns because the fund doesn’t invest in oil and gas production and exploration companies, or in mining or agriculture stocks. Portfolio 21 performance was also suppressed by an emphasis on and higher than benchmark allocation to defensive sectors during the second half of 2010.Dividend yield influenced allocation of cash inflows over the period as we focused on total return amid global economic uncertainty.Regrettably, it was the high-yielding defensive sectors that underperformed over the period.The healthcare and utilities sectors returned the least.Healthcare stocks continue to sport the lowest valuation figures among the ten economic sectors.A decline in drug approvals, spurred by increased vigilance on safety issues by the Food and Drug Administration, kept a lid on future earnings expectations.Also, new healthcare reform in the U.S. and European austerity measures are expected to further impact profit margins in the sector.However, we have identified and invested in the trailblazers in biotechnology development and production. The use of biotechnology has many advantages over the use of traditional chemical compounds in pharmaceutical construction, including efficacy, production scale, lower waste and emissions, materials use and expense, and patent protection.Utilities are among the highest yielding securities, even compared with fixed income instruments.Pending Environmental Protection Agency regulation and higher energy costs have prevented utility stocks from 6 rising.Some renewable energy stocks, such as those in solar and wind industries, have fallen spectacularly in recent times due to a lack of hoped-for policies to help these industries grow.Uncertainty over future subsidies cut installation of new wind turbines in 2010 and orders for 2011.Nonetheless, the world’s populace will continue to demand more energy and much of the increase must come from renewable sources in order to ensure environmental stability.Portfolio 21 stands to benefit from this trend. At Portfolio 21 we continue to emphasize and evaluate environmental risk.Evidence of a link between human activities and climate change is apparent.Global temperatures are rising.2010 tied 2005 as the Earth’s warmest year on record, according to U.S. government scientists.Nine of ten of the warmest years on record have occurred since 2001, the exception being 1998, the third-warmest.Meanwhile, Arctic sea ice cover is set to reach the third-lowest extent ever recorded.2010 was also the wettest year on record, although patterns varied from region to region.Floods in Australia and parts of the Americas and Asia are affecting global food supply and putting unsustainable pressures on resources, as are droughts in Russia and India. Beyond markets, currencies and sectors, individual stock performance had a noticeable impact on fund performance over the past six months: Samsung is the world's biggest maker of flat screen TVs, liquid crystal displays, and memory chips and ranks number two in mobile phones behind Nokia.We added Samsung to Portfolio 21 early in the fourth quarter as weakness in 2010 provided an opportunity to accumulate shares.Samsung stock has since risen more than 20%.Samsung’s products have a dominant market presence and its components are increasingly finding their way into a wider array of electronics.The company is also gaining traction in the lucrative and fast growing smart phone market segment.Its Galaxy brand smartphone and tablet device are drawing customers away from competitors including Apple’s iPhone and iPad.Furthermore, Samsung’s geographic locale provides for easy access to faster growing Asian markets.We are confident in the company’s potential as Samsung announced plans to carry out record investment and hiring this year as part of its global growth plan.Aggressive spending on investment to boost competitiveness has become a Samsung trademark in recent years.The strategy has paid off.Samsung Electronics announced record net profit during the first three quarters of last year. Roche is a top holding in Portfolio 21.The company operates in the fields of pharmaceuticals and diagnostics worldwide and is the market leader in biopharmaceuticals.The company’s stock lagged the market over the last six months due to concerns about one of its top-selling drugs, Avastin, and a perceived lack of catalysts.We feel the company’s financial merits have been undervalued for some time.Furthering our conviction is Roche’s emphasis on sustainable chemistry throughout its research & development labs and robust environmental risk assessment of new product ingredients. 7 Eaton provides electrical systems and components for power distribution and control.The company’s stock has been on a tear lately, up around 60% over the last six months.The majority of Eaton’s customers are in industries with significant environmental challenges, and the company’s products enable them to reduce their energy use and other environmental impacts.With rising awareness of ecological constraints, the company’s future looks bright. Vestas Wind Systems is the world’s leading supplier of wind power solutions with 38,000 wind turbines installed in 63 countries on five continents.Shares have plummeted 30% over the past two quarters.Vestas fell after announcing orders will decline in 2011 and that it will cut 3,000 jobs because of reduced demand.The company had previously cut its annual sales forecast and reported its second straight quarterly loss as a lack of financing caused customers to delay or cancel renewable energy projects.The company has had to contend with fickle government incentives and a plunge in the price of natural gas, which made wind energy less competitive.In addition, the financial crisis has made it harder for smaller operators to get loans to build wind parks. Portfolio 21 invests in foreign securities, which are subject to the risks of currency fluctuations, political and economic instability, and differences in accounting standards.The Fund invests in smaller companies that involve additional risks such as limited liquidity and greater volatility. The Fund’s environmental policy could cause it to make or avoid investments that could result in the portfolio underperforming similar funds that do not have an environmental policy. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security.Please see the following semi-annual report for the fund’s holdings as of December 31, 2010. Current and future portfolio holdings are subject to risk. The MSCI World Equity Index is a free float-adjusted market capitalization index that is designed to measure global developed market equity performance.The S&P 500 Financials Index is a capitalization-weighted index designed to track the performance of the financial sector of the U.S. economy.The Dow Jones Industrial Average is a price-weighted average of 30 blue-chip stocks that are generally the leaders in their industry.The Russell 2000 Index is an index measuring the performance of the 2,000 smallest companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks.The Bloomberg European 500 Index is a capitalization-weighted index of the 500 most highly capitalized European companies.The Euro Stoxx 50 Index is a market capitalization-weighted stock index of 50 large, blue-chip European companies operating within euro zone nations.The German Stock Index is a total return index of 30 selected German blue chip stocks traded on the Frankfurt Stock Exchange.The Milan Equity Index (FTSE MIB Index) consists of the 40 most liquid and capitalized stocks listed on the Borsa Italiana.The Madrid Stock Exchange General Index is a capitalization-weighted index that measures the performance of a selected number of Continuous Market stocks.You cannot invest directly in an index. Beta measures the volatility of the fund, as compared to that of the overall market.The Market's beta is set at 1.00; a beta higher than 1.00 is considered to be more volatile than the market, while a beta lower than 1.00 is considered to be less volatile. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced.Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the Fund including investment objectives, risks, charges, and expenses. The Fund is distributed by Quasar Distributors, LLC. 8 Portfolio 21 PORTFOLIO HOLDINGS BY COUNTRY at December 31, 2010 (unaudited) Portfolio Holdings Percent of Net Assets Australia $ % Austria % Belgium % Brazil % Canada % Denmark % France % Germany % Hong Kong % Italy % Japan % South Korea % Netherlands % Singapore % South Africa % Spain % Sweden % Switzerland % United Kingdom % United States % Liabilities in Excess of other Assets ) )% Total $ % EXPENSE EXAMPLE for the Six Months Ended December 31, 2010 (unaudited) As a shareholder of Portfolio 21 (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/10 –12/31/10). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales loads or transaction fees you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by 9 Portfolio 21 EXPENSE EXAMPLE (unaudited), Continued the Fund’s transfer agent.You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem your shares less than 60 calendar days after you purchase them. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.Currently, the Advisor is paying the IRA maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These examples are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 10 Portfolio 21 EXPENSE EXAMPLE(unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/10 12/31/10 7/1/10 – 12/31/10* Portfolio 21 - Retail Class Actual Hypothetical (5% annual return before expenses) Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/10 12/31/10 7/1/10 – 12/31/10* Portfolio 21 - Institutional Class Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.48% (reflecting fee recoupments in effect) for Retail Class shares and 1.18% (reflecting fee recoupments in effect) for Institutional Class shares multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 11 Portfolio 21 SCHEDULE OF INVESTMENTS at December 31, 2010 (unaudited) Shares Value COMMON STOCKS: 87.7% Automobiles & Components: 2.1% Denso Corp. (Japan) $ Johnson Controls, Inc. (United States) Banks: 2.2% HSBC Holdings PLC (United Kingdom) Royal Bank of Canada (Canada) UniCredit SpA (Italy) Westpac Banking Corp. (Australia) Capital Goods: 11.0% ABB Ltd. (Switzerland) Abengoa SA (Spain) Acciona SA (Spain) Apogee Enterprises, Inc. (United States) Atlas Copco AB - Class A (Sweden) Eaton Corp. (United States) Hyflux Ltd. (Singapore) Kurita Water Industries Ltd. (Japan) Schneider Electric SA (France) Siemens AG - Registered Shares (Germany) Skanska AB - Class B (Sweden) SKF AB - Class B (Sweden) Tennant Co. (United States) Volvo AB - Class B (Sweden) Commercial Services & Supplies: 0.3% Herman Miller, Inc. (United States) Consumer Durables & Supplies: 4.3% Electrolux AB - Class B (Sweden) Koninklijke Philips Electronics NV - ADR (Netherlands) Nike, Inc. (United States) Sharp Corp. (Japan) Shimano, Inc. (Japan) Energy: 1.3% Enel Green Power SpA (Italy) (a) Vestas Wind Systems A/S (Denmark) (a) Food & Staples Retailing: 2.8% Carrefour SA (France) Tesco PLC (United Kingdom) United Natural Foods, Inc. (United States) (a) Whole Foods Market, Inc. (United States) (a) The accompanying notes are an integral part of these financial statements. 12 Portfolio 21 SCHEDULE OF INVESTMENTS at December 31, 2010 (unaudited), Continued Shares Value Food, Beverage & Tobacco: 0.3% Cosan Ltd. - Class A (Brazil) (a) $ Health Care Equipment & Services: 3.4% Baxter International, Inc. (United States) Olympus Corp. (Japan) Smith & Nephew PLC (United Kingdom) Hotels, Restaurants & Leisure: 0.6% Accor SA (France) Household & Personal Products: 0.7% Natura Cosmeticos SA (Brazil) Internet Software & Services: 0.9% Ebay, Inc. (United States) Life Sciences Tools & Services: 0.7% Life Technologies Corp. (United States) Materials: 10.1% Air Liquide (France) Ecolab, Inc. (United States) Johnson Matthey PLC (United Kingdom) Novozymes A/S - Class B (Denmark) Nucor Corp. (United States) Praxair, Inc. (United States) Schnitzer Steel Industries, Inc. (United States) Sonoco Products Co. (United States) Svenska Cellulosa AB - Class B (Sweden) Teijin Ltd. (Japan) Umicore (Belgium) Media: 0.9% British Sky Broadcasting Group PLC (United Kingdom) Reed Elsevier PLC (United Kingdom) Personal Products: 0.6% L’oreal (France) Pharmaceuticals & Biotechnology: 11.4% Johnson & Johnson (United States) Novartis AG (Switzerland) Novo-Nordisk A/S - Class B (Denmark) Roche Holding AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 2.2% British Land Co. PLC (United Kingdom) Growthpoint Properties Ltd. (South Africa) Potlatch Corp. (United States) Unibail-Rodamco SA (France) The accompanying notes are an integral part of these financial statements. 13 Portfolio 21 SCHEDULE OF INVESTMENTS at December 31, 2010 (unaudited), Continued Shares Value Retailing: 2.3% Hennes & Mauritz AB - Class B (Sweden) $ Staples, Inc. (United States) Semiconductors & Semiconductor Equipment: 2.9% Applied Materials, Inc. (United States) Intel Corp. (United States) Samsung Electronics Co. Ltd. (Korea) Software & Services: 5.1% Adobe Systems, Inc. (United States) (a) Autodesk, Inc. (United States) (a) Google, Inc. (United States) (a) Specialty Retail: 0.4% Best Buy, Inc. (United States) Technology Hardware & Equipment: 6.3% Canon, Inc. (Japan) Cisco Systems, Inc. (United States) (a) International Business Machines Corp. (United States) Itron, Inc. (United States) (a) NetApp, Inc. (United States) (a) Sunpower Corp. - Class A (United States) (a) Telecommunication Services: 2.6% Telefonica SA (Spain) Transportation: 4.6% Canadian Pacific Railway Ltd. (Canada) Deutsche Post AG (Germany) East Japan Railway Co. (Japan) Mitsui OSK Lines Ltd. (Japan) MTR Corp. (Hong Kong) TNT NV (Netherlands) Utilities: 7.7% Companhia de Saneamento Basico do Estado de Sao Paulo - ADR (Brazil) EDF Energies Nouvelles SA (France) EDP Renovaveis SA (Spain) (a) Iberdrola Renovables SA (Spain) National Grid PLC (United Kingdom) Ormat Technologies, Inc. (United States) Portland General Electric Co. (United States) Red Electrica Corporacion SA (Spain) Scottish & Southern Energy PLC (United Kingdom) The accompanying notes are an integral part of these financial statements. 14 Portfolio 21 SCHEDULE OF INVESTMENTS at December 31, 2010 (unaudited), Continued Shares Value Utilities (Continued) Severn Trent PLC (United Kingdom) $ Verbund AG (Austria) TOTAL COMMON STOCKS (Cost $285,172,691) PREFERRED STOCKS: 3.2% Commercial Banks: 1.3% Banco Bradesco SA (Brazil) Itau Unibanco Holding SA (Brazil) Household & Personal Products: 1.9% Henkel KGaA (Germany) TOTAL PREFERRED STOCKS (Cost $8,156,374) Principal Amount SHORT-TERM INVESTMENTS: 9.2% Certificates of Deposit: 0.2% Calvert Social Investment Foundation, 2.000%, 04/15/2011 Shares Value Money Market Funds: 9.0% Fidelity Money Market Portfolio - Select Class, 0.164% (b) Invesco Liquid Assets - Institutional Class, 0.039% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $37,075,503) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $330,404,568) Liabilities in Excess of Other Assets: (0.0)%* ) TOTAL NET ASSETS: 100.0% $ (a) Non-income producing security. (b) 7-day yield as of December 31, 2010. ADR American Depository Receipt * Less than 0.05%. The accompanying notes are an integral part of these financial statements. 15 Portfolio 21 SCHEDULE OF INVESTMENTS at December 31, 2010 (unaudited), Continued Percent of Total Country Net Assets Australia % Austria % Belgium % Brazil % Canada % Denmark % France % Germany % Hong Kong % Italy % Japan % South Korea % Netherlands % Singapore % South Africa % Spain % Sweden % Switzerland % United Kingdom % United States % Liabilities in Excess of Other Assets )% % The accompanying notes are an integral part of these financial statements. 16 Portfolio 21 STATEMENT OF ASSETS AND LIABILITIES at December 31, 2010 (unaudited) ASSETS Investments in securities, at value (cost $330,404,568) (Note 2) $ Receivables: Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees Administration fees Custody fees Fund accounting fees Distribution fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital Accumulated net investment loss ) Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on investments Net unrealized appreciation on foreign currency and translation of other assets and liabilities in foreign currency Net assets $ Retail class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ Institutional Class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 17 Portfolio 21 STATEMENT OF OPERATIONS For the six months ended December 31, 2010 (unaudited) INVESTMENT INCOME Dividends (net of foreign withholding tax of $185,940) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees - Retail Class Adminstration fees Transfer agent fees Fund accounting fees Custody fees Registration fees Miscellaneous expenses Reports to shareholders Audit fees Chief Compliance Officer fees Trustee fees Legal fees Insurance expense Total expenses Plus: prior year fees waived subject to recoupment Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS Net realized loss on investments and foreign currency transactions ) Change in net unrealized appreciation on investments and foreign currency Change in net unrealized appreciation of translation of other assets and liabilities in foreign currency Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 18 (This Page Intentionally Left Blank.) 19 Portfolio 21 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended December 31, Year Ended June 30, (unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments and foreign currency transactions ) ) Change in net unrealized appreciation on investments and foreign currency Change in net unrealized appreciation (depreciation) of translation of other assets and liabilities in foreign currency ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Retail Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class (a) (b) Net increase in net assets derived from net change in outstanding shares - Institutional Class (c) (d) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment income (loss) $ ) $ The accompanying notes are an integral part of these financial statements. 20 Portfolio 21 STATEMENT OF CHANGES IN NET ASSETS, Continued (a) Summary of capital share transactions for Retail Class shares is as follows: Six Months Ending December 31, 2010 Year Ended (unaudited) June 30, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $6,470 and $5,023, respectively. (c) Summary of capital share transactions for InstitutionalClass shares is as follows: Six Months Ending December 31, 2010 Year Ended (unaudited) June 30, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (d) Net increase $ $ (d) Net of redemption fees of $1,875 and $19, respectively. The accompanying notes are an integral part of these financial statements. 21 Portfolio 21 FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year Retail Class Six Months Ended December 31, Year Ended June 30, (unaudited) Net asset value, beginning of period/year $ $ $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) ) ) From net realized gain — — ) Total distributions ) ) ) Paid-in capital from redemption fees (Note 2) * * * Net asset value, end of period/year $ $ $ Total return %^ % )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed %+ % % After fees waived/recouped and expenses absorbed %+ % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed )%+ % % After fees waived/recouped and expenses absorbed )%+ % % Portfolio turnover rate 4 %^ 10
